         Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

AUGUSTINE TUFAIL,

                                            Plaintiff,
                 -v-                                                            Civ. No. 1:20-CV-213
                                                                                     (GLS/DJS)
ROBERT WILKIE, Secretary; MARY ANDERSON,
Director of V.A. Department; and SABASTIAN
UGOCHUKWU, Chief/Supervisor Department
of Veterans Affairs,
                                 Defendants.



APPEARANCES:                                                           OF COUNSEL:

AUGUSTINE TUFAIL
Plaintiff, Pro Se
589 2nd Street
Albany, New York 12206

DANIEL J. STEWART
United States Magistrate Judge

                        REPORT-RECOMMENDATION and ORDER

        The Clerk has sent for review a civil Complaint filed by Plaintiff pro se Augustine

Tufail. Dkt. No. 1, Compl. 1 Plaintiff has not paid the filing fee, but instead submitted a

Motion to Proceed in forma pauperis (“IFP”). Dkt. No. 2, IFP App. By separate Order,

this Court granted Plaintiff’s Application to Proceed IFP. Now, in accordance with 28

U.S.C. § 1915(e), the Court will sua sponte review the sufficiency of the Complaint.




1
  Plaintiff previously filed another action that was discontinued at his request in order to permit administrative
procedures to be completed. Tufail v. Wilkie, 19-CV-937 (DNH/DJS). Dkt. No. 9.
       Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 2 of 8




                                       I. DISCUSSION

                                 A. Pleading Requirements

       Section 1915(e) of Title 28 of the United States Code directs that, when a plaintiff

seeks to proceed in forma pauperis, “the court shall dismiss the case at any time if the

court determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s

responsibility to determine that a plaintiff may properly maintain his complaint before

permitting him to proceed further with his action.

       In reviewing a pro se complaint, this Court has a duty to show liberality toward

pro se litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990), and should exercise

“extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before the

adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (emphasis

in original) (citations omitted). Therefore, a court should not dismiss a complaint if the

plaintiff has stated “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). Although the

                                                2
       Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 3 of 8




court should construe the factual allegations in the light most favorable to the plaintiff,

“the tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions.” Id. “Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. (citing Bell Atl.

Corp. v. Twombly, 550 U.S. at 555). “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged –

but it has not ‘show[n]’–‘that the pleader is entitled to relief.’” Id. at 679 (quoting FED.

R. CIV. P. 8(a)(2)). A pleading that only “tenders naked assertions devoid of further

factual enhancement” will not suffice. Id. at 678 (further citing Bell Atl. Corp. v.

Twombly, 550 U.S. at 555, for the proposition that Federal Rule of Civil Procedure 8

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation”).

Allegations that “are so vague as to fail to give the defendants adequate notice of the

claims against them” are subject to dismissal. Sheehy v. Brown, 335 Fed. Appx. 102, 104

(2d Cir. 2009).

                  B. Allegations Contained in Plaintiff’s Complaint

       The Complaint fails to provide significant detail regarding the facts underlying the

claims being asserted here to permit the Court to engage in a meaningful review. From

the Complaint and the Equal Employment Opportunity Commission (“EEOC”) and

Department of Veterans Affairs Decisions submitted with the Complaint, it appears that

Plaintiff was employed by the United States Department of Veterans Affairs as a chaplain.

                                             3
       Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 4 of 8




Compl. at p. 7. Plaintiff uses a form complaint for age discrimination claims, but purports

to assert claims under three federal statutes: the Age Discrimination in Employment Act,

Title VII, and the Fair Labor Standards Act. Id. at pp. 3 & 5. He specifically alleges that

he was not properly paid for his work, id. at p. 4, and he appears to allege that he was the

victim of false allegations of misconduct. Id. at pp. 7-8 & 16-17. Only the allegations

regarding lack of payment are specifically stated in the Complaint, however; the rest are

derived from the factual summaries in administrative proceedings related to his charge of

discrimination. This makes it difficult for the Court to evaluate the sufficiency of the

allegations because Plaintiff himself has not pled specific facts in support of claims under

each of the federal statutes he identifies as the basis of his claim.

       A court’s initial review of a complaint under § 1915(e) must encompass the

applicable standards of the Federal Rules of Civil Procedure. Rule 8 of the Federal Rules

of Civil Procedure provides that a pleading must contain:

       (1) a short and plain statement of the grounds for the court’s jurisdiction . .
       .;
       (2) a short and plain statement of the claim showing that the pleader is
       entitled to relief; and
       (3) a demand for the relief sought, which may include relief in the
       alternative or different types of relief.

FED. R. CIV. P. 8(a). The purpose of Rule 8 “is to give fair notice of the claim being

asserted so as to permit the adverse party the opportunity to file a responsive answer [and]

prepare an adequate defense.” Hudson v. Artuz, 1998 WL 832708, at *1 (S.D.N.Y. Nov.



                                              4
       Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 5 of 8




30, 1998) (quoting Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995)).

Moreover, Rule 10 of the Federal Rules of Civil Procedure provides, in part:

       (b) Paragraphs; Separate Statements. A party must state its claims or
       defenses in numbered paragraphs, each limited as far as practicable to a
       single set of circumstances. A later pleading may refer by number to a
       paragraph in an earlier pleading. If doing so would promote clarity, each
       claim founded on a separate transaction or occurrence – and each defense
       other than a denial – must be stated in a separate count or defense.

FED. R. CIV. P. 10(b).     The purpose of Rule 10 is to “provide an easy mode of

identification for referring to a particular paragraph in a prior pleading[.]” Sandler v.

Capanna, 1992 WL 392597, at *3 (E.D. Pa. Dec. 17, 1992) (citing 5 C. Wright & A.

Miller, Federal Practice and Procedure, § 1323 at 735 (1990)).

       A complaint that fails to comply with these Rules “presents far too heavy a burden

in terms of defendants’ duty to shape a comprehensive defense and provides no

meaningful basis for the Court to assess the sufficiency of [the plaintiff’s] claims,” and

may properly be dismissed by the court. Gonzales v. Wing, 167 F.R.D. 352, 355

(N.D.N.Y. 1996). “Dismissal, however, is usually reserved for those cases in which the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.” Hudson v. Artuz, 1998 WL 832708, at *2 (internal

quotation marks omitted). In those cases in which the court dismisses a pro se complaint

for failure to comply with these Rules, it should afford the plaintiff leave to amend the

complaint to state a claim that is on its face nonfrivolous. See Simmons v. Abruzzo, 49

F.3d 83, 86-87 (2d Cir. 1995).
                                            5
       Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 6 of 8




       Here, while Plaintiff may be able to state a viable claim for relief, the nature of

Plaintiff’s Complaint makes that impossible to fully assess. Cognizant of the admonition

that “a court should not dismiss a complaint filed by a pro se litigant without granting

leave to amend at least once ‘when a liberal reading of the complaint gives any indication

that a valid claim might be stated,’” Bruce v. Tompkins Cty. Dep’t of Soc. Servs. ex rel.

Kephart, 2015 WL 151029, at *4 (N.D.N.Y. Jan. 7, 2015) (quoting Branum v. Clark, 927

F.2d 698, 704-05 (2d Cir. 1991)), the Court recommends that the Complaint here be

dismissed with leave to replead. This will afford Plaintiff the opportunity to specifically

set forth the factual basis for his claims (rather than having the Court presume them from

the agency’s perspective based on the attached documents) and connect those factual

allegations to his legal claims.

       Should Plaintiff be directed by the District Judge to file an amended complaint, I

offer the following guidance. Any such amended complaint, which shall supersede and

replace in its entirety the previous Complaint filed by Plaintiff, must clearly state the

nature of the suit and the basis for this Court’s jurisdiction. The body of Plaintiff’s

amended complaint must contain sequentially numbered paragraphs containing only one

act of misconduct per paragraph and should state with specificity the legal claim for relief

and the basis for damages. While Plaintiff may certainly attach what he believes to be

relevant documents from the EEOC, his actual amended complaint should specifically

identify those facts which form the basis of his allegations against Defendants. In other

                                             6
         Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 7 of 8




words, Plaintiff must specifically identify the facts and legal causes of action he relies

upon in his claims against Defendants. Plaintiff is referred to FED. R. CIV. P. 8 and 10 as

to the proper form for his pleadings.

                                            II. CONCLUSION

         WHEREFORE, it is hereby

         RECOMMENDED, the Complaints be DISMISSED without prejudice with

leave to amend; and it is further

         ORDERED, that the Clerk of the Court serve a copy of this Report-

Recommendation and Order upon the parties to this action.

         Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days 2 within

which to file written objections to the foregoing report. Such objections shall be filed

with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v.

Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs.,




2
  If you are proceeding pro se and are served with this Report-Recommendation and Order by mail, three additional
days will be added to the fourteen-day period, meaning that you have seventeen days from the date the Report-
Recommendation and Order was mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of
that prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of
the next day that is not a Saturday, Sunday, or legal holiday. FED. R. CIV. P. 6(a)(1)(C).


                                                         7
       Case 1:20-cv-00213-GLS-DJS Document 5 Filed 03/30/20 Page 8 of 8




892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).

Date: March 30, 2020
      Albany, New York




                                           8
